Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 30, 2021

                                    No. 04-20-00599-CV

   IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                       LETICIA R. BENAVIDES

                  From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2011-PB6-000081-L2-A
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER

       The Appellant's First Unopposed Motion for Extension of Time to File Reply Brief is
hereby GRANTED. Time is extended until October 13, 2021.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court